On Rehearing Petition for Certain Instructions.
Appellants’ “rehearing petition” for “instructions regarding the extent of the reversal of the lower court” is denied; no instructions are necessary, since the opinion approves the conclusions reached below upon the issues joined, except the one in relation to the patent in suit, and tire patent in suit describes the two perforated plates as its only features of patentable novelty. Hence -no- perceivable difficulty can arise from the adjudged invalidity of the patent; in principle the situation here does not differ from the one involved in Samson Cordage Works v. Puritan Cordage Mills, 211 Fed. 603, 605, 608, et seq., 128 C. C. A. 203, L. R. A. 1915F, 1107 (C. C. A. 6), where the trade-mark claimed was held invalid while the charge of unfair competition was sustained. See, also, Saalfield Pub. Co. v. G. & C. Merriam Co., 238 Fed. 1, 10, 151 C. C. A. 77 (C. C. A. 6).